DETAILED ACTION
1.         Claims 1-20 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.	Claims 12-18 are rejected under 35 U.S.C. 101 as being directed to abstract ideas in the form of mental processes without significantly more. 
The cited claims recite the following abstract ideas:
 “determining a complement of a ratio” (claims 12,15), 
  “detecting….a hemodynamic disorder” (claims 12,16),
“ determining  maximum and minimum a complement of a ratio” (claim 13, 15),
“determining  aggregating  a complement of a ratio”,(claim 15), and 
“comparing the pressure …with threshold”, (claim 16)

The cited limitations, under their broadest reasonable interpretation, cover performance in the mind in that nothing recited precludes them from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B). In this case, the steps of  “determining a complement of a ratio” and  “detecting….a hemodynamic disorder” , encompass mental processes in the form of visual inspection, collecting information from an existing dataset, making an estimate or judgment based on specialized knowledge or experience, performing calculations either mentally or with pen and paper.
The judicial exceptions cited are not integrated into a practical application because the determining a complement of a ratio” and  “detecting….a hemodynamic disorder steps, while also encompass mental processes as identified above, alternatively are drawn to data gathering or extra-solution activity or pre-solution activity, which does not sufficiently integrate into a practical application.  Dependent claim 17 further recites applying a first sensor and a second sensor , but this does not represent significantly more than the abstract ideas measuring  as it merely manipulates the data to obtain a subset of data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6-10, 12, and 17-19 are rejected   under 35 U.S.C. 103 as being unpatentable over SANKARAN (hereafter SANKARAN ), US 20160296288 A1,  published on October 13, 2016,  in view of  Kanz et al. (hereafter Kanz), US 20080269572 A1, published on October 10, 2007. 
further view of Oi et al.,  (hereafter  Oi)  “Utility of nicorandil for the measurement of coronary fractional flow reserve” published on September 2013,  

Regarding claim 1,  SANKARAN  teaches A system (Abstract, Systems is  disclosed for evaluating a patient with vascular disease), comprising:  
at least one data processor(Fig.1 unit 106,  a processing device of a computer system); and 
at least one memory storing instructions (Fig.1 unit 106,  a storage device of a computer system) which, when executed by the at least one data processor , result in operations (Fig. 1, [0012], a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method of evaluating a patient with vascular disease) comprising:
receiving, from (Fig.4A, [0010], [0069], the acquisition unit 401 configure to calculate one or more values of a blood flow characteristic within the patient's by acquiring a digital representation  a patient anatomy. The digital representation includes a set of clinical parameters, including heart-rate, systolic and diastolic brachial blood pressures, hematocrit, patient height and weight….), the blood pressure comprising an aortic pressure and a distal coronary pressure ([0004], [0028], aortic pressure(Pa), pressure at a distal location in the coronary artery (Pd), and the ratio of pressure at the distal location in the coronary artery to the aortic pressure Pd/Pa);
determining a  of a ratio of the distal coronary pressure to the aortic pressure for each heartbeat of the plurality of heartbeats (Fig.4 A, [0069], [0004], [0028], as discussed above the ratio of pressure at the distal location in the coronary artery to the aortic pressure (Pd/Pa) based on the digital representation includes a set of clinical parameters, including heart-rate, systolic and diastolic brachial blood pressures); 
detecting, based on the of the ratio of the distal coronary pressure to the aortic pressure, a hemodynamic disorder within the cardiovascular structure of the patient ([0004],[0028],  A functional significance of changes in arterial plaque geometry can be assessed using fractional flow reserve (FFR). FFR is recognized as an important hemodynamic measure for diagnosing the functional significance of lesions. FFR quantify the ratio of pressure at a distal location in the coronary artery to the aortic pressure. The hemodynamic disorder corresponds to the lessons); and 
generating, based on the detection of the hemodynamic disorder, an alert (Fig.3 unit 309, [0052]-[0053], the determination output with disease and treatment analysis unit 309 output and display  type and growth of disease, along with hemodynamic sensitivity. For example   the unit 309 display  information about higher risk of heart disease of patients with predicted fast growth of disease and high hemodynamic sensitivity to disease geometry. In  in view of the broadest reasonable interpretation, the process of outputting and display  type and growth of disease along with hemodynamic sensitivity  corresponds to the process of generating, based on the detection of the hemodynamic disorder, an alert).
However, it is noted that SANKARAN  teaches all  limitations except  the underlined limitations of   “one or more sensors ; determining a complement of a ratio of the distal coronary pressure to the aortic pressure for each heartbeat of the plurality of heartbeats;” 

On the other hand Kanz teaches one or more sensors positioned within a cardiovascular structure of a patient (Fig. 10, [0012], a set of pressure values corresponding to two distinct pressure signals that are received by the monitor. A first pressure signal is provided by an aortic pressure sensor (Pa), and a second pressure signal corresponds to a pressure sensed by a distally mounted solid-state pressure sensor(Pd)  mounted upon a guide wire. Further Kanz teaches  fractional flow reserve (or "FFR") see Fig.10,11 and 14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of  using two different  sensors to measure  aortic pressure sensor (Pa) and distal pressure sensor(Pd) taught by Kanz into SANKARAN
The suggestion/motivation for doing so would have been to allow user of  SANKARAN
to display the two pressure signals  and their parameters in to two different monitors. Thus, user of SANKARAN easily distingue   the  difference  between the parameters that governs each single.  For example  a flow signal value is desired, then a separate monitor can be use .(Kanz: [0012]). 
However, it is noted that the combination of SANKARAN  and Kanz does not teach  the underline limitation of “determining the complement of a ratio of the distal coronary pressure to the aortic pressure” although both SANKARAN and Kanz teach a ratio of the distal coronary pressure to the aortic pressure (SANKARAN: ([0004], [0028],  Kanz:  Figs.10,11 and 14 )  

On the other hand Oi teaches  determining a complement of a ratio of the distal coronary pressure to the aortic pressure for each heartbeat of the plurality of heartbeats (page 25 left col.   FFR measurement section, last par.,  and right col. 2nd par., Distal coronary pressure (Pd) and aortic essure (Pa) were measured at baseline. FFR is measured on beat-to-beat bases, and the beat-to-beat variations in FFR occurred during maximal hyperaemia. The time to maximal hyperaemia [(time needed to reach [90 % of the maximal (1-Pd/Pa)] also measured. In addition  plateau time [(the time hyperaemic efficacy remained at [90 % of the maximal (1-Pd/Pa)] after the nicorandil infusion was also measured.  The complement of a ratio of the distal coronary pressure to the aortic pressure corresponds to (1-Pd/Pa). This correspondent is derived  since the Applicant define   the complement of a ratio of the distal coronary pressure to the aortic pressure  as 1-Pd/Pa. (see [0072]-[0073] PGPUB)
As discussed above  all SANKARAN,  Kanz and Oi teaches the ratio Pd/Pa and FFR,  in addition  Oi teaches maximum (1-Pd/Pa ) and FFR is measured on beat-to beat basis. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to incorporate  FFR  measured on beat-to-beat basis based on the  maximum (1-Pd/Pa) taught by Oi into  modified SANKARAN. The suggestion / motivation doing so is to allow user of SANKARAN to  measure precisely the significance of changes in arterial plaque geometry using an improved fractional flow reserve (FFR)which is obtained  based on  maximum (1-Pd/Pa)  and measured on beat to beat bases taught by Oi ( Oi: page 25 right col. 2nd par., SANKARAN: [0028]).


Regarding claim 6, SANKARAN teaches  measure the aortic pressure and the distal coronary pressure (Fig.4A, [0010], [0069], the acquisition unit 401 configure to calculate one or more values of a blood flow characteristic within the patient's by acquiring a digital representation  a patient anatomy. The digital representation includes a set of clinical parameters, including heart-rate, systolic and diastolic brachial blood pressures, hematocrit, patient height and weight);
However, it noted  that  the combination of SANKARAN and Oi does not teach “the one or more sensors comprises a first sensor coupled to a first insertion tool and a second sensor coupled to a second insertion tool, the first sensor configured to measure the aortic pressure and the second sensor configured to measure the distal coronary pressure.” 
 On the other hand Kanz teaches the one or more sensors comprises a first sensor coupled to a first insertion tool and a second sensor coupled to a second insertion tool, the first sensor configured to measure the aortic pressure and the second sensor configured to measure the distal coronary pressure (Fig. 10, [0012], a set of pressure values corresponding to two distinct pressure signals that are received by the monitor. A first pressure signal is provided by an aortic pressure sensor (Pa), and a second pressure signal corresponds to a pressure sensed by a distally mounted solid-state pressure sensor(Pd)  mounted upon a guide wire. The display interface of the monitor is permanently configured to output parameter values corresponding to those two signals. As shown In Fig.10 the  signal represents Pd, the signal represent Pa, and the ratio of Pd/Pa  are displayed simultaneously on the screen )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of  using two different  sensors to measure  aortic pressure sensor (Pa) and distal pressure sensor(Pd) taught by Kanz into modified SANKARAN
The suggestion/motivation for doing so would have been to allow user of  to display the two pressure signals  and their parameters in to two different monitors. Thus, user of SANKARAN easily distingue   the  difference  between the parameters that governs each single.  For example  a flow signal value is desired, then a separate monitor can be use (SANKARAN: [0012]). 

Regarding claim 7, Sankaran in view of Kanz in view of Oi  the operations further comprise: equalizing the aortic pressure and the distal coronary pressure when the first sensor and the second sensor are positioned at the same location( Fig.10, [0048],  FIG. 10) displaying pressure data include Freeze 204, Zero 206, Norm 208 . The Zero 206 calibrates the zero-point aortic or proximal pressure wire. Norm 208 normalizes the distal pressure wire to the aortic pressure. Equalizing the aortic pressure and the distal coronary pressure  corresponds to calibrate zero-point aortic pressure and normalizes the distal pressure) . Regarding the motivation of combining , the same motivation  applied to claim 2  is also applicable to claim 7.

Regarding claim 8, Sankaran in view of Kanz in view of Oi teaches the receiving further comprises: receiving the aortic pressure from the first sensor and the distal coronary pressure from the second sensor (Fig. 10, [0012],. As discussed in claim 6 above the first pressure signal is provided by an aortic pressure sensor (Pa), and a second pressure signal corresponds to a pressure sensed by a distally mounted solid-state pressure sensor(Pd) mounted upon a guide wire) when the second sensor is positioned downstream of an anatomical restriction ([0005], wherein Pd is measured with a pressure sensor mounted upon a distal portion of guide wire or other flexible elongate member after administering a hyperemic agent into the blood vessel causing it to dilate. Thus, the pressure sensor(Pd)   can be measured at any desire location by posting second pressure using  the flexible elongate member). Regarding the motivation of combining , the same motivation  applied to claim 2  is also applicable to claim 4.

Regarding claim 9, Sankaran in view of Kanz in view of Oi  teaches the receiving further comprises: receiving the aortic pressure and the distal coronary pressure (Fig. 10, [0012], this limitation is discussed above ) after a medication has been introduced to the cardiovascular structure, the medication causing the cardiovascular structure to dilate ([0005], Pd is measured with a pressure sensor mounted upon a distal portion of guide wire or other flexible elongate member after administering a hyperemic agent into the blood vessel causing it to dilate). Regarding the motivation of combining , the same motivation  applied to claim 2  is also applicable to claim 4.

Regarding claim 10, SANKARAN  teaches the cardiovascular structure comprises one or more of an artery and a vessel ([0069],[0070],  [0075], image scan of an individual, including the ascending aorta and coronary artery tree. A (reference) vessel cross-sectional area,  and  Maximal vessel stenosis be measured from the luminal-intimal boundary to the outer vessel wall.)

Claim 12 is rejected the same as claim 1 except claim 12 is directed to method  claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 12.

Claim 17 is rejected the same as claim 6 except claim 17 is directed to method  claim. Thus, argument analogous to that presented above for claim 6 is applicable to claim 17.

Claim 18 is rejected the same as claim 7 except claim 18 is directed to method  claim. Thus, argument analogous to that presented above for claim 7 is applicable to claim 18.

Regarding claim 19 , SANKARAN  teaches A non-transitory computer-readable storage medium including program code, which when executed by at least one data processor, cause operations comprising(Claim 40, [0012],  A non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method of evaluating a patient with vascular disease);
regarding  the remaining  limitation of claim 19, all  the remaining  limitations are set forth and rejected as per discussion for claim 1. 

Allowable Subject Matter
6.	Claims 2-5,11 and 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 
8.	Regarding independent claims 2,13 and 20 no prior art is found to anticipate or render the flowing limitation obvious “determining, based on the complement of the ratio, a maximum complement of the ratio and a minimum complement of the ratio; and determining, based on the maximum complement and the minimum complement, a pressure-derived coronary flow reserve, the pressure-derived coronary flow reserve comprising a ratio of the maximum complement to the minimum complement.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/            Examiner, Art Unit 3793     

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793